UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5282


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE MARQUIS BRADLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:10-cr-00088-TLW-1)


Submitted:   September 19, 2011           Decided: October 12, 2011


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John M. Ervin, III, Darlington, South Carolina, for Appellant.
William Norman Nettles, United States Attorney, Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Andre Marquis Bradley pled guilty in accordance with a

written plea agreement to conspiracy to distribute fifty grams

or   more    of    cocaine      base,    21     U.S.C.   § 846     (2006).     He    was

sentenced to 170 months in prison.                    Bradley now appeals.           His

attorney has filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), raising two issues but stating that there are

no meritorious issues for appeal.                    Bradley was advised of his

right to file a pro se supplemental brief but has not filed such

a brief.      We affirm.

              Bradley first contends that the district court failed

to comply with Fed. R. Crim. P. 11.                      Because Bradley did not

move   in    the    district     court     to     withdraw   his    guilty   plea,    we

review      the    Rule    11   hearing       for   plain    error.      See   United

States v. Martinez, 277 F.3d 517, 525-26 (4th Cir. 2002).                         After

thoroughly reviewing the transcript of the Rule 11 hearing, we

discern no plain error.

              Bradley       also        contends      that    his      sentence       is

unreasonable.        At sentencing, the district court determined that

Bradley’s total offense level was 34, he was in criminal history

category VI, and his resulting advisory Guidelines range was

262-327 months.           The court granted the United States’ motion for

downward departure based on substantial assistance and departed

downward four levels.              This reduced Bradley’s Guidelines range

                                              2
to 168-210 months.                After hearing argument from counsel and

Bradley’s allocution, the court sentenced Bradley to 170 months

in   prison.          In    imposing   the    sentence,        the    court       considered

relevant      18      U.S.C.A.      § 3553(a)     (West       Supp.     2011)       factors,

Bradley’s substantial assistance to the United States, and the

fact   that     Bradley       had    never    served      a     significant        term   of

imprisonment despite having several felony convictions.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.                 Gall v. United States, 552 U.S.
38, 51 (2008).             The first step in this review requires us to

ensure     that       the     district     court    committed          no     significant

procedural error.             United States v. Evans, 526 F.3d 155, 161

(4th     Cir.      2008).         Procedural      errors       include      “failing      to

calculate       (or    improperly      calculating)           the    Guidelines      range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a)       factors,       selecting      a    sentence         based     on    clearly

erroneous facts, or failing to adequately explain the chosen

sentence—including           an   explanation      for    any       deviation      from   the

Guidelines range.”           Gall, 552 U.S. at 51.

              In    explaining       the     selected     sentence,         the    district

court “must make an individualized assessment based on the facts

presented,” by applying “the relevant § 3553(a) factors to the

specific circumstances of the case before it.”                         United States v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal quotation

                                              3
marks and emphasis omitted).                The court must also “state in open

court the particular reasons supporting its chosen sentence” and

“set forth enough to satisfy” us that it has “considered the

parties’ arguments and has a reasoned basis for exercising [its]

own legal decisionmaking authority.”                        Id. (internal quotation

marks   omitted).         “If,     and      only      if,     we    find     the   sentence

procedurally        reasonable        can      we     consider”        its     substantive

reasonableness.       Id.

             We conclude that Bradley’s sentence is procedurally

and substantively reasonable.                The court properly calculated the

Guidelines      range,          applied        pertinent           § 3553(a)       factors,

considered the arguments of counsel and Bradley’s allocution,

and sufficiently explained the variant sentence.                           See Evans, 526
F.3d at 161.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      Accordingly,        we     affirm.        This        court    requires   that

counsel inform Bradley, in writing, of the right to petition the

Supreme     Court    of   the    United      States     for    further       review.     If

Bradley requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave     to       withdraw    from        representation.

Counsel’s motion must state that a copy of the motion was served

on Bradley.

                                               4
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in    the   materials

before   the   court   and   argument   would   not   aid   the    decisional

process.



                                                            AFFIRMED




                                    5